OPINION OF THE COURT
Per Curiam.
Respondent, Louis M. Rohrberg, was admitted to the practice of law in the State of New York by the Second Judicial Department on May 24, 1978, as Louis Michael Rohrberg. At all times relevant to this proceeding, until May 1999, respondent maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee (the DDC) moves for an order, pursuant to 22 NYCRR 603.4 (g), disbarring respondent on the ground that he has been suspended under 22 NYCRR 603.4 (e) (1) (i) and (iii) and has not appeared nor applied in writing to the DDC or the Court for a hearing or reinstatement within six months of the date of the order of suspension. Respondent has not submitted a response to this motion, although it was mailed to his home address by first class mail and certified mail return receipt requested.
Respondent was suspended from the practice of law until further order of the Court on March 28, 2000 (Matter of Rohrberg, 268 AD2d 180), when this Court granted the DDC’s unopposed motion based on uncontested documentary evidence that respondent commingled a client’s settlement funds with his own funds and then misappropriated all of said funds in violation of Code of Professional Responsibility DR 9-102 (a) and (b) (22 NYCRR 1200.46); that he violated DR 1-102 (a) (4), (5) and (7) (22 NYCRR 1200.3), by giving false deposition testimony concerning the misappropriation; that he failed to remit the funds to his client upon repeated demand in violation of DR 9-102 (c) (4); and that he failed to pay his biennial registration fee.
Accordingly, the DDC’s request for an order disbarring respondent pursuant to 22 NYCRR 603.4 (g) should be granted and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
Williams, J. P., Tom, Mazzarelli, Saxe and Friedman, JJ., concur.
Motion granted, respondent disbarred and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof.